427 So. 2d 1039 (1983)
OLYMPIAN WEST CONDOMINIUM ASSOCIATION, INC., Appellant,
v.
Robert B. KRAMER, Jack Berger, Arnold Berger and Irving Berger, Appellees.
No. 82-1605.
District Court of Appeal of Florida, Third District.
March 1, 1983.
Rehearing Denied March 30, 1983.
Schoninger, Jankowitz, Siegfried & Kipnis and Tom Hall, Miami, for appellant.
Kaplan, Jaffe & Gates and Howard Jaffe, Hollywood, for appellees.
Before SCHWARTZ, C.J., and HENDRY and BASKIN, JJ.
SCHWARTZ, Chief Judge.
We agree with the trial court that the principals of the corporate developer-builder who serve, pursuant to the designation of the developer, as directors of the condominium association prior to the assumption of control by the unit owners, are not personally liable in that latter capacity to the association for the existence of, or the failure to correct construction defects in the condominium building which are allegedly created by the developer itself. See Section 718.303(1)(c), Florida Statutes (1981). The decisions relied upon by the association, Avila South Condominium Assoc., Inc. v. Kappa Corp., 347 So. 2d 599 (Fla. 1977), which involved the disgorging of profits secured through self-dealing by the directors at the expense of the association, and B & J Holding Corp. v. Weiss, 353 So. 2d 141 (Fla. 3d DCA 1977), in which the directors failed to comply with the duty to collect assessments imposed by the condominium law, Section 718.111(6), Florida Statutes (1981) are decisively distinguishable from this case, in which no cognizable breach of a common law, statutory, or contractual duty is alleged.
Affirmed.